DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-10 in the reply filed on June 15, 2022 is acknowledged.  Claims 11-15 have been withdrawn.  Claims 1-10 are currently pending and under examination.

	This Application claims priority to Korean patent document No. KR10-2019-0012159, filed January 30, 2019.

Claim Objections

Claim 1 is objected to because of the following informalities: “hydrogel including cells” on line 2 should instead read “a hydrogel including cells.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the position" in line 6-7, “the attenuation coefficient” in line 7-8, and “the reflection coefficient” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  No position and attenuation or reflection coefficients are previously recited.
Claim 2 recites that “the hydrogel accommodating structure is detachable, and is disassembleable into the bottom plate, the container and the cover.”  Claim 1 indicates that the hydrogel accommodating structure “has a bottom plate, a container and a cover.”  Claim 2 is indefinite, because per claim 1, the hydrogel accommodating structure already has a bottom plate, a container, and a cover, thus it is unclear how the hydrogel accommodating structure is disassembleabled into these components, which are already present.  
Claim 4 recites the limitations "the acoustic impedance of the hydrogel" in line 2, and “the acoustic impedance of the cover” in line 2-3.  There is insufficient antecedent basis for these limitations in the claim. No acoustic impedance of either the hydrogel or the cover is previously recited.  
Claim 10 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The standing wave adding means does not previously recite the inclusion of a substrate.
Claims 3 and 5-9 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (IDS; KR10-2017-0100314; Published 2017).
With regard to claim 1, Lee et al. teach an apparatus for three-dimensionally patterning particles, including cells, in a hydrogel, which is manufacturing an artificial tissue (claim 1, p.2, Description, Para. 1).  The apparatus comprising: a hydrogel accommodating structure including a bottom plate, a container, and a cover, where the hydrogel accommodating structure accommodates a hydrogel including cells; and a standing wave adding means for adding a standing wave to the hydrogel accommodated into the hydrogel accommodating structure (p.2, Description, Para. 1, 11, last para.).  The cells in the hydrogel are aligned and positioned by adding a standing wave (p.2, Description, Para. 11).  As Lee et al. teach the apparatus as claimed, including all the components as claimed, the apparatus as taught by Lee et al. is necessarily capable of performing the function of controlling the position of the cells in the hydrogel by adjusting the attenuation coefficient of the container and/or the reflection coefficient of the cover. 
With regard to claim 2, Lee et al. teach a hydrogel accommodating structure that includes a bottom plate, a container, and a cover (p.2, Description, Para. 1, 11, last para.).  As Lee et al. teach the hydrogel accommodating structure as claimed, including all components as claimed, the hydrogel accommodating structure as taught by Lee et al. is necessarily capable of performing the function of being detachable and disassembleable into the bottom plate, container, and cover.
With regard to claim 3, Lee et al. teach that the container is made of PDMS (polydimethylsiloxane) (p. 3, Para. 9), which Application indicates is a material attachable to the bottom plate by van der Waals force (see Spec., p. 12, line 8-11).
With regard to claim 4, as Lee et al. teach the apparatus as claimed, including all components as claimed, the reflection coefficient of the cover is necessarily capable of being calculated as recited in claim 4.
With regard to claim 5, as Lee et al. teach the apparatus as claimed, including all components as claimed, the apparatus as taught by Lee et al. is necessarily capable of providing the result of a vertical pattern forming in case the reflection coefficient of the cover is 0.15 or more.
With regard to claim 6, Lee et al. teach that the standing wave adding means is a surface acoustic wave generating means or an ultrasound transducer (p. 3, Para. 13-17).
With regard to claims 7-9, Lee et al. teach that the standing wave adding means comprises a substrate and at least a pair of IDT electrodes formed on the substrate; where the pair of IDT electrodes are aligned in desired directions, which is N directions (see Spec., p. 17, Line 1-5); and where the hydrogel accommodating structure is installed between the pair of IDT electrodes (p. 3, Para. 5-17).
With regard to claim 10, Lee et al. teach an acoustic coupling fluid medium between the hydrogel accommodating structure and a substrate of the standing wave adding means (p. 3, last para.).
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653